Citation Nr: 9928098	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the veteran by a private 
physician for a total left hip replacement on various 
occasions from December 1991 to September 1992.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from March 1966 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision by the 
Department of Veterans Affairs (VA) Medical Administrative 
Service (MAS) in Allen Park, Michigan.  The denial was on the 
basis that VA or Federal facilities were feasibly available 
and that the medical treatment provided was not required in 
medical emergencies.  

This case was previously remanded for additional development 
in May 1996.  All medical records of the veteran's treatment 
with a private physician (WA) were to be collected for 
review.  This was the physician who saw the veteran in 
consultation for and performed a total left hip replacement, 
and the claim for payment of medical expenses is for this 
physician's services.  All available records from this 
physician were apparently collected for review.  The only 
exception, as pointed out by the RO, was a record documenting 
the veteran's purported inpatient consultation with WA on 
March 10, 1992.  It was not a part of the hospital report and 
it was not available directly from the treating physician's 
office.  The Board is unaware of any other avenue to follow 
in an attempt to gain this record and the Board disagrees 
with the representative's most recent argument that the 
failure to obtain such record requires a follow-on remand for 
additional development.  It is certainly not clear that an 
actual record of an inpatient consultation on this day exists 
and it is certainly not documented or argued that this record 
would indisputably or even arguably prove that the veteran's 
treatment on that date was emergent in nature.  

Also on remand, MAS was to determine where the nearest VA or 
Federal facility was located which would have been able to 
provide like treatment to the veteran and to determine the 
length of time that would have elapsed before the veteran 
would have been able to obtain such treatment.  MAS 
determined that the most likely VA facility available for the 
veteran's total left hip replacement (Ann Arbor VA Hospital) 
but although an effort was made to determine the time it 
would take to have obtained a hip replacement from this 
facility, the evidence on file shows that no records remained 
available to make such determination.  The Board is satisfied 
that the RO attempted to comply with the May 1996 remand and 
the Board disagrees with the representative's contention that 
an additional remand is necessary to follow up with this 
question.  While availability and feasibility of treatment in 
VA or other Federal facilities is one of the elements to be 
considered in deciding the veteran's appeal for payment of 
unauthorized medical expenses, the outcome of this appeal 
does not turn solely or even principally on this question.  
Whether or not VA facilities were feasibly available, and the 
evidence clearly tends to show that they were, the veteran in 
this case either did not seek VA's assistance in obtaining a 
total left hip replacement or, if he did, he disagreed with 
VA's opinion that such procedure was unnecessary and he 
proceeded to engage the services of a private physician as a 
matter of personal choice.  Finally, the Board also disagrees 
with the representative's contention that because the 
supplemental statement of the case admitted certain errors 
with respect to billing dates of the veteran's private 
physician (WA) that this somehow rendered all rating action 
of the RO suspect.  

Finally, during the pendency of this appeal, the veteran has 
pursued claims for increased evaluations and for payment of 
Aid and Attendance at a higher level of care.  His attorney-
in-fact has requested a personal hearing in connection with 
these claims and this matter is referred back to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  At the time of the consultations and surgery provided by 
the veteran's private physician (WA) for a total left hip 
replacement, the veteran was not service connected for a left 
hip disability; however, a September 1992 rating action, 
issued by the RO subsequent to the veteran's incurrence of 
unauthorized private medical expenses, granted the veteran a 
100 percent schedular evaluation for service-connected 
disability with an effective date of November 1990, before 
any of the unauthorized private medical expenses were 
actually incurred.  

2.  In a September 1992 rating action, the veteran was 
awarded a 100 percent schedular evaluation for bilateral 
paraplegia of both lower extremities effective from November 
1990, prior to the incurrence of any unauthorized private 
medical expenses for a total left hip replacement.  Also 
prior to the total left hip replacement, the veteran is 
clearly shown to have been status-post compressive lumbar 
laminectomy and foraminotomy at L3-L4 with diskectomy and 
chronic lumbar sprain with degenerative changes and severe 
spondylosis with a 60 percent evaluation from April 1989.  
The veteran was also in receipt of a 20 percent evaluation 
for hypertension from January 1986, and a 30 percent 
evaluation for partial bowel incontinence and a 20 percent 
evaluation for partial bladder incontinence, both effective 
from November 1990.  

3.  Without first attempting to obtain preapproval for 
payment of private medical expenses, the veteran saw a 
private physician (WA) in consultations discussing the pros 
and cons of his performing a total left hip replacement on 
December 6 and 19, 1991, and in direct anticipation of 
performing such surgical procedure on March 10, 1992.  The 
veteran was then provided the total left hip replacement by 
this physician on March 18, 1992, and was subsequently seen 
by this same physician for postoperative follow-ups on April 
30, and September 10, 1992.  

4.  While the veteran was, by retroactive application of RO 
rating action, in receipt of a total schedular evaluation at 
the time all private unauthorized medical expenses were 
incurred, no clinical evidence on file demonstrates or even 
strongly suggests that any of the private physician's (WA's) 
treatment of the veteran by consultation or surgery from 
December 6, 1991, through September 10, 1992, was emergent in 
nature such that delay would have been hazardous to the 
veteran's life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred with a private physician (WA) at 
this doctor's office and in a private hospital, from December 
1991 to September 1992, have not been met nor were such 
expenses lawfully authorized in advance.  38 U.S.C.A. 
§§ 1703, 1710, 1728, 5107 (West 1991); 38 C.F.R. §§ 17.52, 
17.54, 17.120 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts:  In a September 1992 rating action, the RO granted the 
veteran a 100 percent schedular evaluation for bilateral 
paraplegia of both lower extremities effective from November 
1990.  At that time, the veteran was also status-post 
compressive lumbar laminectomy and foraminotomy at L3-L4 with 
diskectomy and chronic lumbar sprain with degenerative 
changes and severe spondylosis with a 60 percent evaluation 
from April 1989.  He also had a 20 percent evaluation for 
hypertension from January 1986, a 30 percent evaluation for 
partial bowel incontinence and a 20 percent evaluation for 
partial bladder incontinence both effective from November 
1990.  

In December 1991, another private physician (PV) wrote a 
statement discussing the veteran's medical history.  Back 
injuries from service had increased in severity over time and 
the veteran then had spinal canal stenosis with entrapment 
neuropathy at L3-L4 for which he was provided decompressive 
laminectomy and foraminotomy of L3-L4 in late 1980's and 
again in 1991 in the same area.  Also in 1991, he was found 
to have a total degenerative disease of the left hip.  At 
this time, the veteran had what was described as three 
outstanding diseases including (1) acquired canal stenosis at 
L3-L4 with lumbar entrapment neuropathy, postoperative 
laminectomy and decompressive foraminotomy, (2) total 
destruction of the left hip, post-traumatic injury, requiring 
total hip replacement, (3) an almost totally frozen left 
elbow.  At that time, the veteran was wheelchair bound, and 
unable to help himself.  

Treatment records of the private physician (WA) who consulted 
with and provided the veteran a total left hip replacement 
indicate that, while the veteran was hospitalized on December 
3 to 7, 1991, for a matter unrelated to this claim (a 
decompressive laminectomy of the low back), WA saw the 
veteran on December 6, 1991, to evaluate the veteran's left 
hip pain.  During this hospitalization, X-rays of the left 
hip showed aseptic necrosis with severe degenerative changes.  
Records of that admission show that WB was requested for 
consultation regarding the veteran's hip.  The veteran was 
discharged from the hospital following a low back surgical 
procedure two days later.  No records of this first 
consultation with WA show that it was emergent in nature.  In 
fact, the veteran was at the time hospitalized for another 
disability.  

WA's records show that the veteran visited his office as an 
outpatient on December 19, 1991.  He said that the left hip 
"continues to bother him."  Range of motion of the hip was 
quite painful.  The actual materials used in a left hip 
arthroplasty were discussed and the veteran indicated that he 
did not want a metallic component to be placed in his femur.  
WA indicated that metallic prostheses were the only types he 
believed were available and it was indicated that he would be 
glad to refer the veteran to hospitals at the University of 
Michigan, Michigan State University, or the Henry Ford 
Hospital if he so desired.  No clinical evidence associated 
with this consultation indicates that it was emergent in 
nature.  

In January 1992, the veteran was seen by a different private 
physician (MJW) apparently for a second opinion regarding a 
prospective total left hip replacement.  It was noted that 
the veteran had a long history of difficulties involving his 
back and legs and that he was now essentially getting about 
for the most part in a wheelchair.  In addition to leg 
numbness and weakness which he had had on a long-standing 
basis, limiting his ability to walk,he also had progressively 
severe pain about the left hip.  He had been seen by Dr. WA 
in the past and had discussed a total hip arthroplasty with 
him.  He had many questions about such arthroplasty.  This 
physician opined that the veteran did indeed have significant 
pain in the hip.  Options for management were discussed in 
detail.  This physician wrote that he told the veteran that a 
total left hip replacement would have limited goals, 
principally to reduce hip and groin pain.  Such hip 
replacement would not increase the veteran's overall mobility 
or ability to walk.  Hip replacement would not affect his 
current numbness or weakness in his lower extremity.  The 
veteran indicated an understanding of all factors discussed 
and said he wanted to proceed with the hip replacement.  He 
was advised to "touch base" with Dr. WA and he was welcome to 
return to this physician should any questions arise.  Again, 
there is nothing indicating that this consultation visit was 
emergent in nature.  

On March 9, 1992, the veteran was seen in the emergency room 
of a private hospital with a complaint of swelling in his 
feet of seven days.  He had been told to discontinue anti-
inflammatory medication two weeks prior to hip surgery and 
that had apparently caused swelling to increase.  He was 
essentially admitted to this hospital for problems with his 
heart and blood pressure.  While no record of a March 10, 
1992, inpatient consultation was produced by either the 
private hospital or Dr. WA, a record from December 11, 1991, 
simply notes a diagnosis of severe disability of the left hip 
and the fact that a replacement operation was to be performed 
on the 18th of that month.  During that admission, Dr. WA 
performed the total left hip replacement on March 18, 1992, 
as planned.  The operative report of this procedure performed 
by Dr. WA noted that the pros and cons of treating the 
veteran's left hip disability with and without surgery, with 
and without total hip replacement surgery, postoperative 
course, complications including the possibility of infection, 
phlebitis, thrombophlebitis, thromboembolism, and problems 
with loosening, infection and anesthesia risks were all 
discussed.  The possibility of neurovascular injury, femoral 
fracture, and postoperative dislocation were also explained.  
He had wondered about the different types of prostheses that 
were available and he had been referred for a second opinion.  
The veteran had called back and stated that he wanted to 
proceed with the porus coated anatomic total hip replacement.  
He had been admitted a few days earlier with problems with 
his blood pressure and edema to his legs to a different 
doctor's service through the emergency department.  At this 
stage, this other physician felt that the veteran was stable 
to proceed with the already scheduled surgery with Dr. WA.  
Again, no records of the total left hip replacement itself 
demonstrates or suggests that this operation involved a 
situation of such nature that delay would have been hazardous 
to the veteran's life or health.  

Finally, records of Dr. WA show that he saw the veteran on an 
outpatient basis in his own office for postoperative "follow-
up" on April 30, and on September 10, 1992.  In April, it was 
noted that he had some left hip and thigh discomfort although 
overall he felt his preoperative pain had resolved.  In 
September, it was noted that he continued to use a wheelchair 
to ambulate and that his back, left hip, thigh area, neck and 
left arm continued to bother him a lot.  Neither of these 
records indicate that the outpatient consultation for follow-
up of his surgery months earlier was emergent in nature.  

The veteran was provided a VA neurological examination in 
June 1992.  His previous low back surgeries and left hip 
replacement surgery were discussed.  At present, the veteran 
was unable to stand.  He had total paralysis of both legs and 
apparently was unable to move either leg.  The paralysis 
appeared to have been present even prior to the surgical 
decompression.  

Attached to the veteran's substantive appeal received in 
January 1995, the veteran's sister and attorney-in-fact and 
care giver, a nurse's aide, wrote that the veteran had been 
examined by a VA physician in Allen Park, Michigan, in 1991.  
She said he was given a thorough examination and that VA 
found no hip problem although the veteran had complained of 
severe pain in his hips.  The pain persisted and was 
increasing as time went on.  She wrote that, when Dr. WA 
examined him and highly recommended hip replacement, it 
"seemed like a good solution."  She wrote that "we contacted 
the V.A. but they said their examinations and X-rays showed 
no need for hip replacement surgery."  She argued that the 
Saginaw VA Medical Center had no orthopedic doctors or 
personnel on staff to do the surgery or follow-up.  She said 
that the veteran was also experiencing chest pain and that 
his chest would not be in much pain until the pain in the 
other parts of his body flared up and then he would have 
severe pain in his chest.  She felt that the total hip 
replacement was an emergency for this reason; that pain might 
cause his heart to completely fail.  

On remand, MAS determined that the VA Hospital in Ann Arbor, 
Michigan, was 98 miles from Saginaw and that the veteran 
resided approximately 42 miles on the other side of Saginaw.  
It is also clear that there were VA medical facilities in 
Saginaw itself and also in Allen Park, Michigan, but the 
latter appears to have been closed in favor of a VA medical 
center located in Detroit.  A report of contact on file 
indicates that MAS personnel contacted personnel at the Ann 
Arbor VA Hospital in October 1997 and that personnel at the 
hospital stated that information regarding availability of 
treatment of the veteran in late 1991 or early 1992 was no 
longer available.  There was no discussion of possible 
treatment of the veteran's left hip in Saginaw, Allen Park, 
or Detroit, or other federal or VA facilities.  

Law and Regulations:  38 U.S.C.A. § 1703 and 38 C.F.R. 
§ 17.52 provide that, when VA facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographical inaccessibility or are not capable of 
furnishing the care or services required, the Secretary, as 
authorized in § 1710 of this title, may contract with 
nondepartment facilities in order to furnish certain types of 
medical care.  However, contracts for such treatment must be 
authorized in advance of the provision of such treatment.  

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that the 
Secretary shall furnish hospital care and medical services 
which the Secretary determines to be needed to any veteran 
for a service-connected disability, and to any veteran who 
has a service-connected disability rated at 50 percent or 
more.  These rules govern basic eligibility for VA care and 
treatment.  

38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (formerly 17.80) 
provide the rules governing the reimbursement of unauthorized 
medical expenses.  The United States Code provides that the 
Secretary may reimburse veterans entitled to hospital care or 
medical services under this chapter for the reasonable value 
of such care or services, including travel and incidental 
expenses, for which such veterans have made payment, from 
sources other than VA, where (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a 
nonservice-connected disability associated with and held to 
be aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness or injury in the case of a veteran who is a 
participant in a vocational rehabilitation program and is 
medically determined to have been in need of care or 
treatment to make possible such entrance into a course of 
training or prevent interruption of a course of training, and 
(3) VA or other Federal facilities were not feasibly 
available, and an attempt to use them before hand would not 
have been reasonable, sound, wise, or practical.  

Analysis:  Initially, the Board finds no evidence nor is 
there any argument submitted by the veteran that the 
veteran's treatment with Dr. WA for consultations and for 
surgery was authorized or preapproved for payment by VA.  It 
is clear from a careful review of the evidence, that neither 
the veteran nor his attorney-in-fact sister made any 
documented effort to gain preapproval for VA payment for 
private medical expenses for consultations and total left hip 
replacement surgery.  Accordingly, although there are laws 
and regulations governing the eligibility for such 
preapproval, the evidence does not demonstrate that the 
services provided him were in any way authorized in advance 
by VA so those laws and regulations are not applicable in the 
present case.  

On the basis of the September 1992 rating action which 
granted a total schedular rating for disability with an 
effective date back to November 1990, the veteran was indeed 
in receipt of a total disability rating from a service-
connected disability.  Accordingly, the second of three 
requirements for the payment of unauthorized medical expenses 
was satisfied.  

However, a careful review of all of the evidence and argument 
on file fails to demonstrate that any medical treatment or 
surgery or consultation provided by Dr. WA was emergent in 
nature or was provided at times such that delay of such 
treatment would have been hazardous to the veteran's life or 
health.  38 U.S.C.A. § 1728(a)(1).  While the veteran's 
sister argued that the veteran had significant pain from his 
hip and elsewhere and that when pain increased in severity 
this caused additional chest pain and that she and the 
veteran were thus afraid that he might have heart failure, 
neither the veteran nor his sister, who is documented as a 
nurses aid, is shown to have sufficient medical expertise to 
render a competent medical opinion establishing this argument 
as fact.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran is clearly shown to have had significant long-
standing disability of his low back and lower extremities 
which caused pain for many years.  While it is also clear 
that pain was likely increasing from the veteran's advancing 
left hip degeneration and necrosis, no competent clinical 
evidence on file shows or even suggests that a consultation 
for or the actual performance of a total left hip replacement 
was an emergency such that a delay in performing such 
procedure would have risked the veteran's life or health.  To 
the contrary, the clinical evidence on file shows otherwise.  
That is, the veteran had in the late 1980's and early 1990 
two surgical procedures to the low back and was wheelchair 
bound with basic loss of use of both legs from November 1990.  
The evidence shows that a total left hip replacement was 
principally performed to reduce pain and that it would not 
likely result in any increase in mobility.  While Dr. WA's 
clinical records tend to indicate a reduction of pain 
following the left hip replacement, other clinical evidence 
following this surgery revealed that the veteran continued to 
have significant pain.  Dr. MJW wrote in July 1993, well over 
a year after the actual hip replacement surgery, that the 
veteran continued to have severe and profound left hip 
difficulties.  He stated that the veteran noted that this 
pain had been about the same.  The veteran's lower extremity 
pain picture was complex in nature and he thought that the 
difficulties the veteran was having were not necessarily 
related to hip pathology but rather that they were related to 
the complex history of spine difficulties, back surgery, and 
difficulties with nerve root pain.  He did not think it 
likely that the veteran would find any intervention which 
would provide him with any significant long-term benefit.  

Again, the presurgery consultations performed by Dr. WA on 
December 5 and 19, 1991, and March 10, 1992, simply document 
discussions surrounding the pros and cons of performing a 
total hip replacement and the veteran's concerns with the 
actual type of prosthetic device used in the replacement.  
While the veteran was hospitalized in December 1991 and again 
in March 1992, these hospitalizations were actually for other 
unrelated medical problems to the actual left hip replacement 
itself.  It is also clear that a total left hip replacement 
was initially discussed in early December 1991 but not 
actually scheduled to be performed until 3 months and 13 days 
after the initial consultation.  This delay is certainly not 
indicative of a significant medical emergency requiring 
immediate care or treatment.  Similarly, neither of the 
"follow-up" consultations performed in April and September 
1992 can fairly be characterized as emergent in nature 
either.  

The Board notes that, in its most recent submission of 
written argument, the representative has requested remand 
because it concludes that an opinion regarding the emergency 
nature of medical treatment in the veteran's case is a 
medical decision which requires an expert medical opinion.  
The Board disagrees.  While it is certainly possible that a 
fact situation might arise where the issue of the emergent 
nature of medical care or treatment might require an expert 
medical opinion in a particular case, this is certainly not 
true in all such determinations nor in the present appeal.  
All available clinical evidence surrounding the medical 
treatment in question has been collected and reviewed and it 
does not demonstrate or even suggest that any of the claimed 
medical treatment was necessary to preserve the veteran's 
life or health.  The only argument supporting that conclusion 
has been submitted by the veteran's care giver but that 
argument is unsupported by any competent clinical evidence.  

On the contrary, the evidence shows that a total left hip 
replacement was discussed as a means to reduce a part, but 
clearly not all, of the veteran's significant long-term pain 
and the veteran elected to have this procedure performed 
privately over a period in excess of three months without at 
any time contacting VA for preapproval of VA payment for such 
surgical procedure.  Moreover, while the evidence on file 
does not make this clear, the veteran's care giver wrote that 
she had contacted VA and that VA insisted that there was no 
need for left hip replacement surgery.  The statement of the 
case pointed out that during a VA examination in Ann Arbor in 
May 1988, a neurologist and neurosurgeon did not recommend 
surgery because of multiple other complaints of pain in areas 
that would not be affected by the surgery.  However, while it 
is clear that the veteran's left hip disability increased in 
severity from 1988 to 1991, it is not clear by any objective 
evidence on file that the veteran or his care giver made VA 
aware of this increased left hip disability at any time 
contemporaneous with the private surgery.  

Moreover, the veteran's care giver wrote that, while the 
veteran was in the private hospital in March 1992, the 
Saginaw VA Medical Center then said they could do the surgery 
and requested that the veteran be transferred to their 
facility.  She then stated that because VA refused to take 
him in the first place and because he was now recuperating 
from congestive heart failure, she was afraid to have him 
relocated to a different hospital and that she therefor 
elected to have Dr. WA conduct the left hip replacement at 
the private hospital where he was then in residence.  This 
statement itself clearly indicates that it was the veteran 
and his care giver's own choice to have this hip replacement 
performed privately and not by VA.  Again, there is no 
clinical evidence showing that the veteran could not have 
been safely transferred, following his medical stabilization 
during private hospitalization in March 1992, to a VA 
facility whether that facility was located in Saginaw, 
Detroit or Ann Arbor, Michigan.  Having made no attempt to 
obtain prior VA authorization for payment of these private 
medical expenses, and having refused VA's apparent offer to 
perform this surgery, the veteran and his care giver now 
contend that VA should pay the costs of this private 
treatment.  This request cannot be accommodated in accordance 
with the applicable laws and regulations.  

While the veteran was certainly eligible for VA to perform 
this care and treatment for a total left hip replacement, and 
while VA apparently offered to perform such treatment, an 
affirmative choice was made to have this treatment performed 
privately and without any preapproval of VA payment of such 
expenses.  However, because it is clearly shown that none of 
the presurgical consultations, the surgery itself, or the 
post surgical consultations for the total left hip 
replacement were necessary to preserve the veteran's life or 
health, these medical expenses were not incurred in any 
emergency situation in conformance with the applicable law 
and regulation and accordingly they may not be paid by VA.  

While the RO on remand did not fully and completely discuss 
the last issue of whether other VA or Federal facilities were 
feasibly available and whether an attempt to use them before 
hand would not have been reasonable, sound, wise or 
practical, the Board finds that this failure is harmless.  
Certainly based upon the veteran's care giver's written 
statement that the Saginaw VA Medical Center offered to 
perform the surgery, it would appear that a local VA facility 
was indeed available.  Considering that a three month delay 
was acceptable to perform this surgery privately, it seems 
certain that, had VA physicians felt that such surgery was in 
the veteran's best interest, VA or other Federal facilities 
were feasibly available.  However, a finding regarding 
feasibility or availability of alternate facilities is not 
necessary in this case because no care provided was emergent 
in nature.  This was a long thought out and planned surgical 
procedure and the veteran and his care giver specifically 
chose private facilities for its performance without 
obtaining VA approval for payment of the expenses of those 
private services.  


ORDER

There was no authorization or preapproval of VA payment for 
the veteran's private medical and surgical care with Dr. WA 
from December 1991 through September 1992, and a claim for 
payment of those unauthorized medical expenses is denied.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

